Citation Nr: 0412972	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-12 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that in his May 2003 substantive appeal, the 
veteran requested a Travel Board hearing.  However, he failed 
to report to the Board hearing scheduled in September 2003.  
Therefore, the hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704 (2003).  

In addition, in his March 2003 notice of disagreement, the 
veteran indicated that his arthritis was getting worse.  The 
RO apparently construed this statement as a new claim for 
service connection for arthritis and issued the veteran a 
development letter for the claim later in March 2003.  
However, the Board is unable to discern whether the RO has 
adjudicated the claim.  The matter is referred to the RO for 
the appropriate action.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: gunshot wound to the occipital region of the 
skull, rated as 50 percent disabling; residuals of shell 
fragment wound to the right thumb, index finger, and little 
finger, rated as 
40 percent disabling; chronic brain syndrome, rated as 30 
percent disabling; and post-traumatic degenerative joint 
disease of the thoracic spine, rated as 10 percent disabling; 
the combined service-connected disability rating is 80 
percent.  

3.  The competent evidence of record does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.    


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
By way of a November 2002 letter, the RO initially advised 
the veteran of the general notice and assistance provisions 
of the VCAA, including VA's duty to obtain evidence in 
support of the veteran's claim, if the veteran provided 
sufficient identifying information.  In addition, in a March 
2003 letter, the RO specifically advised the veteran of the 
requirements for establishing entitlement to TDIU.  It again 
explained that it would obtain any VA medical evidence, as 
well as any other medical treatment records he identified.  
Finally, the July 2003 letter to the veteran specifically 
explained the allocation of the burden between VA and the 
veteran to obtain or provide evidence or information 
necessary to substantiate the claim.  This letter also listed 
all the evidence currently of record.  In addition, the May 
2003 statement of the case includes the text of the relevant 
VCAA regulations concerning notice and assistance.  
Therefore, the Board finds that the RO has provided all 
notice required by the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the RO provided general VCAA 
notice to the veteran in November 2002, prior to the initial 
decision on the issue on appeal.  Although more specific 
notice was provided in the March 2003 and July 2003 letters, 
the Board has already determined that the veteran has 
received all required VCAA notice, as well as all required 
assistance, as discussed below, any failure to follow 
Pelegrini in this case results in no prejudice to the veteran 
and therefore constitutes harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Stegall v. West, 11 Vet. 
App. 268 (1998) (where a veteran has not been harmed by an 
error in a Board determination, the error is not 
prejudicial); 38 C.F.R. § 20.1102 (2003) (an error or defect 
in a Board decision that does not affect the merits of the 
issue or substantive rights of the appellant will be 
considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters to the veteran 
do not contain the "fourth element," the Board finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  Those letters 
specifically identified certain evidence that the RO would 
secure.  In addition, it also asked the veteran to identify 
any other private, VA, or military medical treatment, as well 
as any other information or evidence he wanted the RO to 
secure.  The letters also ask the veteran to provide any 
other additional evidence.  The RO has properly pursued 
obtaining all evidence described by the veteran.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the RO has obtained 
private medical records as authorized by the veteran, as well 
as numerous relevant VA examinations.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran has not 
identified any VA medical care or additional private 
treatment records.  There being no indication that additional 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the rating schedule prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: 
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war. Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

Where the determinative issue involves a medical 
determination, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In this case, the veteran has the following service-connected 
disabilities: gunshot wound to the occipital region of the 
skull, rated as 50 percent disabling; residuals of shell 
fragment wound to the right thumb, index finger, and little 
finger, rated as 
40 percent disabling; chronic brain syndrome, rated as 30 
percent disabling; and post-traumatic degenerative joint 
disease of the thoracic spine, rated as 10 percent disabling.  
The combined service-connected disability rating is 80 
percent.  The Board notes that service medical records 
indicate that each of the service-connected disabilities 
stems from a single incident in service.  Therefore, the 
percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

However, the Board finds that the evidence does not show that 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities. Id.  In fact, on his April 2002 application for 
TDIU, the veteran indicated that he did not leave his last 
job because of his disability.  Specifically, in December 
2002, the veteran was afforded a VA general medical 
examination.  He noted that he underwent bypass surgery for 
coronary artery disease in January 2002.  The examiner stated 
that the veteran was unemployable primarily because of his 
heart condition, although indicating that he was minimally 
physically disabled.  There is no contrary competent opinion 
of record.  On this point, the Board observes that, during 
the October 2002 VA neurology examination, the veteran 
related that he had worked as an electrician since service, 
that he retired in 1995, and that he was currently working 
part-time as a grocery bagger.  He denied any neurological 
problems and none were found on examination.  Similarly, the 
report of the January 2003 VA psychiatric examination is 
negative for any acute psychiatric problems.  The October 
2002 VA orthopedic examination reports offer no indication 
that the veteran's disabilities render him unable to work at 
a substantially gainful occupation.  Private medical records 
generally disclose treatment for non-service-connected 
disabilities, without evidence or opinion regarding the 
veteran's employability.         

The Board notes that, in his March 2003 notice of 
disagreement, the veteran asserts that he is not able to work 
due to service-connected disabilities combined with non-
service-connected disabilities.  Initially, the Board notes 
that the veteran is a lay person, and therefore not competent 
to offer an opinion as to the medical cause of any 
unemployability.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Moreover, the Board may not consider the 
effects of non-service-connected disabilities when assessing 
unemployability.  38 C.F.R. § 3.341(a).  In this case, there 
is no evidence or opinion showing that the veteran is unable 
to secure or follow a substantially gainful occupation solely 
due to service-connected disabilities.  Although those 
disabilities are significant, the veteran is compensated for 
the associated impaired ability to work by way of the 
combined 80 percent disability rating.  See 38 C.F.R. § 4.1 
(disability ratings are based on average impairment of 
earning capacity).  Accordingly, the Board finds that the 
evidence is not so evenly balanced as to require resolution 
of doubt in the veteran's favor.  38 C.F.R. § 4.3.  
Therefore, entitlement to TDIU is not established.    


ORDER

Entitlement to TDIU is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



